DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 12/07/2020.  Applicant's submission filed on 12/07/2020 has been entered. Accordingly, claims 1-5, 9-10, 14-16, and 18-22 remain pending, claim 1 has been amended, claim 27 has been added, and claims 12 and 13 have been canceled.
Election/Restrictions
Newly submitted claims 23-26 have been added directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The invention of claims 1-5, 9-10, 14-16, 18-27 and the invention of claims 23-26 are directed to related products. See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design in that the different portions of plurality of coils of the radio frequency array of claim 1 are formed as being integrated into a common structure, where in contrast to this, the plurality of coils of the radio frequency array of claim 23 are recited as being distinct from one another. Additionally, the invention of claim 1 also requires the additional elements of a superconducting magnet wire, an isolette, and a cooling system for .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 23-26 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9-10, 18-20, 22, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over  Rapoport et al. (US20160089055, hereafter “Rapoport”), in view of Fischer et al. (US20120126814, hereafter “Fischer”), further in view of Hori et al. (US20160225504, hereafter “Hori”) and Brown et al. (US20100315085, hereafter “Brown”).
Regarding claim 1, Rapoport discloses a pediatric magnetic resonance imaging (MRI) system (“an MRI system, an MRI compatible cart, and a cradle” [0234), comprising: 

an isolette including a patient section for accommodating a patient (“neonates should be kept in an MRI-safe incubator” [0018]), the isolette positionable relative to the magnet (see FIG. 1A); and 
a radio frequency (RF) array (“The multi-channel RF coils are in an especially configured array” [0252]) positonable within the patient section of the isolette (“a maneuverable RF coil assembly (MRCA), useful for being maneuvered at both positions: (i) over at least a portion of a neonate” [0279]), the RF array comprising a plurality of coils (“(a) the RF coil assembly comprises a plurality of RF coils” [0193]) configured for simultaneous imaging of different portions of a patient (“collect simultaneously different portions of the image in physical space different data point that can be integrated to generate a picture” [0252]), the plurality of coils being distinct from one another (“different data points for the same space, which are later used for reconstructing the image” [0252]); the RF array comprising a patient support section including a support surface for supporting the patient and an enclosed portion for receiving a head of the patient (100 in FIG. 2C), wherein a first coil is arranged over the support section (“RF coil assembly comprises at least two pieces, one is configured to be placed at least partially over a neonate (100)” [0648), a second coil is arranged within the support section (“the neonate resides in a cradle enveloped as an incubator and closed to the external environment by the RF coil” [0577] 
However, in the same field of endeavor, Fischer teaches a support section (102) including a support surface (patient supporting surface of 108 and 110; 108 and 110 making up 102; see par. [0015]) for supporting the patient and an enclosed portion (106) for receiving a head of the patient (see par. [0028]), wherein a first coil is arranged over the support section (104 in FIG. 1; see par. [0023]-[0027]), a second coil is arranged within the support section (102 in FIG .1; see par. [0016]),  a third coil is arranged within the enclosed portion (106 in FIG. 1; see par. [0032]-[0035]), the first, second, and third coils being concurrently arranged in a first, second, and third position, respectively, the first, second, and third coils, all concurrently integrated in a common structure (100 in FIG. 1; see par. [0014]); and
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Rapoport with the support section including a support surface for supporting the patient and an enclosed portion for receiving a head of the patient, wherein a first coil is arranged over the support section, a second coil is arranged within the support section,  a third coil is arranged within the enclosed portion a first, second, and third coils being concurrently arranged in a first, second, and third position, 
Rapoport, in view of Fischer, does not explicitly disclose a cooling system for controlling a temperature of the wire.
However, in the same field of endeavor, Hori teaches a cooling system for controlling a temperature of the wire (“A conduction cooling superconducting magnet of the present invention includes: a coil portion including a winding core, a winding portion formed by winding a wire around the winding core, a first flange provided on one side of the winding core, and a second flange provided on the other side of the winding core; a cooling device for cooling the coil portion” [0011]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Rapoport with the a cooling system for controlling a temperature of the wire taught by Hori in order to provide a reduction in a difference in thermal contraction absorbs a difference in thermal contraction between the winding portion and a portion from a winding core to a flange. Therefore, a thermal contact area between the good heat conductor and the winding portion is maintained from a normal temperature to a low temperature. This makes it possible to quickly cool the superconducting magnet ([0012] of Hori).
Rapoport, in view of Fischer and Hori, does not explicitly disclose the enclosed portion and the patient support section formed as a unitary construction.

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Rapoport, Fischer, and Hori with the enclosed portion and the patient support section formed as a unitary construction taught by Brown to provider an unitary array, which when used in coordination with an appropriate stabilizing support structure, provides simultaneous images of the head, neck and spinal region of a patient ([0072] of Brown).
Regarding claim 3, Rapoport, in view of Fischer, Hori, and Brown, substantially discloses all the limitations of the claimed invention, specifically, Rapoport discloses a system which comprises: 
a gantry movably coupled to the support section (“a maneuverable RF coil assembly (MRCA)” [0174]); and 
the first coil of the plurality of coils is coupled to the gantry, the first coil, via the gantry, movable relative to the support section in at least two degrees of freedom (“at least one RF coil and maneuvering mechanism; wherein the maneuvering mechanism comprises both: (i) a linear reciprocating mechanism for approaching or otherwise drawing away at least one coil to and from the neonate; and (ii) tilting mechanism for placing at least one coil away from the neonate [movement within two degrees of freedom] the neonate” [0174] and further “The RF coil 
Regarding claim 4, Rapoport, in view of Fischer, Hori, and Brown, substantially discloses all the limitations of the claimed invention, specifically, Rapoport discloses wherein the first coil is movable along a longitudinal axis of the support section (“maneuvering an RF coil, comprising at least two different steps: a step of (i) linearly reciprocating [along the longitudinal axis of via the cart/support] an RF coil assembly for approaching or otherwise drawing away at least one coil to and from a neonate to be MR imaged” [0081]).
Regarding claim 5, Rapoport, in view of Fischer, Hori, and Brown, substantially discloses all the limitations of the claimed invention, specifically, Rapoport discloses wherein the first coil is movable in elevation relative to the support section (“an MRCA as defined above is disclosed, wherein the cart [support] comprises means for maneuvering the cradle providing movement selected from a group consisting of: rotational, tilt, vertical shift [elevation]” [0308]).
Regarding claim 9, in view of Fischer and Hori, substantially discloses all the limitations of the claimed invention, specifically, Havens discloses wherein the cooling system is operative to maintain a temperature of the wire between 8-12 degrees K (“to cool main magnet coils 57 to superconducting temperatures in the order of ten degrees Kelvin (10 K)” column 3, lines 23-25).
Regarding claim 10, Rapoport, in view of Fischer, Hori, and Brown, substantially discloses all the limitations of the claimed invention, specifically, Hori discloses wherein the cooling system comprises a conduction cooling system (see conduction cooling system [abstract]).
Regarding claim 18, Rapoport, in view of Fischer, Hori, and Brown, substantially discloses all the limitations of the claimed invention, specifically, Rapoport discloses wherein the first, 
Regarding claim 19, Rapoport, in view of Fischer, Hori, and Brown, substantially discloses all the limitations of the claimed invention, specifically, Rapoport discloses wherein the second coil is embedded within the patient support section (“the RF coil assembly can be at least partially embedded in a designated location below or aside of the neonate within the cradle or cart when in a position away from the neonate” [0587]).
Regarding claim 20, Rapoport, in view of Fischer, Hori, and Brown, substantially discloses all the limitations of the claimed invention, specifically, Rapoport discloses wherein the first coil is configured to image a torso region of the patient, the second coil is configured to image a back region of the patient, and the third coil is configured to image a head region of the patient (“Surface coils are designed to provide a very high RF sensitivity over a small region of interest. These coils are usually placed directly over the anatomy of interest” [0011], “The term “neonate's body part” interchangeably refers herein after to any term representing a mammal body part such as: head, neck, chest area, back, backside, buttock, leg, feet, hand, arm, abdomen, shoulders, finger, pelvic, joint, knees, elbows, wrist, ankle, and any combination thereof” [0241] 
Regarding claim 22, Rapoport, in view of Fischer, Hori, and Brown, substantially discloses all the limitations of the claimed invention, specifically,  Hori discloses wherein the cooling system is substantially helium-free (“FIG. 2 is a diagram of a coil portion 20 contained in the coil container 5U of a conduction cooling superconducting magnet which requires no liquid helium” [0028]).
Regarding claim 27, Rapoport, in view of Fischer, Hori, and Brown, substantially discloses all the limitations of the claimed invention, specifically, Brown discloses wherein the support section and the enclosed section are non-movable fixed relative to each other (see head and back coil are integrally connected [0072]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rapoport, in view of Fischer, Hori, and Brown, as applied to claim 1 above, further in view of Yamamoto et al. (US20080231277, hereafter “Yamamoto”).
Regarding claim 2, Rapoport, in view of Fischer, Hori, and Brown, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose the magnet comprises wire formed from magnesium diboride (MgB2).
However, in the same field of endeavor, Yamamoto teaches wherein the magnet comprises wire formed from magnesium diboride (MgB2) (“FIG. 2 schematically shows a cross-sectional structure of a wire that constitutes the probe antenna according to the first embodiment. The wire has a double-layer structure formed of a metal wire 65 that is a base material, and a superconducting layer 81. The metal wire 65 is made of copper (Cu). The copper is molded into a solenoidal-shaped antenna coil, and then a superconducting thin film made of magnesium diboride (MgB2)” [0032]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Rapoport, Fischer, Hori, and Brown with the magnet comprising a wire formed from magnesium diboride (MgB2) taught by Yamamoto to provide a MRI system with antenna capable of maintaining the magnetic homogeneity of the static magnetic field in a sample space via coil fabricating a wire having a superconducting layer formed on the surface of a metal wire ([Abstract] of Yamamoto) which, when combined (as indicated by Ryan et al. (US20070108979, cited in the applicant’s IDS)), is .
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rapoport, in view of Fischer, Hori, and Brown, as applied to claim 1 above, further in view of and Cerwin et al. (US20120134924, hereafter “Cerwin”).
Regarding claim 14, Rapoport, in view of Fischer, Hori, and Brown, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the RF array comprises a high-permittivity material.
However, in solving the same problem, Cerwin teaches wherein the RF array comprises a high-permittivity material (“Insulator materials…for example… a non-conductor with a high relative permittivity (i.e., greater than 1000)” [0031]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify system disclosed by Rapoport, Fischer, Hori, and Brown with the RF array to be comprised of a high-permittivity material as taught by Cerwin to provide enhanced contrast to the gradients in other electrical properties beyond conductivity under desirable RF EM field condition ([0031] of Cerwin).
Regarding claim 15, Rapoport, in view of Fischer, Hori, Brown, and Cerwin, substantially discloses all the limitations of the claimed invention, specifically, Cerwin discloses wherein the high-permittivity material has a permitivitty between 200 and 2000 (“Insulator materials…for example… a non-conductor with a high relative permittivity (i.e., greater than 1000)” [0031]).
Regarding claim 16, Rapoport, in view of Fischer, Hori, Brown, and Cerwin, substantially discloses all the limitations of the claimed invention, specifically, Cerwin discloses wherein a .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rapoport, in view of Fischer, Hori, and Brown, as applied to claim 1 above, further in view of and Ryan et al. (US20050062473, hereafter “Ryan”).
Regarding claim 21, Rapoport, in view of Fischer, Hori, and Brown, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the cooling system is cryogen-free.
However, in the same field of endeavor, Ryan teaches wherein the cooling system is cryogen-free (“The MRI system 100 includes a cryogen free superconducting magnet assembly 110 according to the first preferred embodiment of the invention. The cryogen free superconducting magnet assembly 110 includes at least one superconducting magnet 114.” [0017]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Rapoport, Fischer, Hori, and Brown with the cooling system being cryogen-free taught by Ryan so that liquid cryogens can be eliminated from superconducting systems while maintaining ride-through capability when a thermal reservoir made of a high heat capacity material surrounds or is placed in thermal contact with the superconducting magnets cooled with a cryocooler. By using a material with a heat capacity, and a preferably moderate amount of material, enough thermal mass is available to provide adequate ride-through in the event of a power failure ([0011] of Ryan).
Response to Arguments
Rejections under 35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection the arguments do not apply to new references or the new combination of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        




/A.S./Examiner, Art Unit 3793